STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                               NO.    2022    Kw    0450

VERSUS


DERRICK         PIERRE                                                                       JULY     5,    2022




In   Re:             Derrick       Pierre,       applying            for    supervisory          writs,         18th
                     Judicial       District          Court,        Parish       of     East    Baton        Rouge,
                 Nos.        06- 97- 0846 &          06- 98- 0961.




BEFORE:          McCLENDON,             WELCH,       AND    HESTER,        JJ.


        WRIT         DENIED.        The      records           of   the    Clerk        of    Court        of   East

Baton      Rouge       Parish reflect            that          the district           court     is proceeding
toward       disposition                of   relator'      s     application          for      postconviction

relief,         as    on    May     19,      2022,    the        State     of    Louisiana          was     ordered

to   file       any     procedural            objections            it    may    have    and/   or     an    answer

to   relator' s            application.


                                                           PMC
                                                           JEW

                                                           CHH




COURT      OF   APPEAL,           FIRST      CIRCUIT




 C         CA- nrsz,-
        DEPUTY
                           S.
                       CLERK       OF    COURT
                     FOR    THE    COURT